Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed June 29, 2022 is acknowledged.
-	Claim(s) 1, 4-6, 11, 15-17, 19 is/are amended
-	Claim(s) 10 is/are canceled
- 	Claim(s) 21 is/are new
-	Claim(s) 1-9, 11-21 is/are pending in the application.

This action is FINAL

All previously outstanding objections and rejections to the Applicant’s disclosure and claims not contained in this Action are hereby respectfully withdrawn by the examiner.

Application Notes
After careful review of the original specification, the Examiner has located the following lexicographic definitions with the required clarity, deliberateness, and precision. See MPEP §2111.01 IV.

On page 5, paragraph 00024 lines 5-6 “As used herein, the subscript "n" indicates one iteration for pixel, and the subscript "n+1" indicates a next iteration for the same pixel.”

Drawings
Examiner respectfully withdraws the objection to the drawings.  Applicant’s amendment has rendered the objection moot.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner respectfully withdraws the objection to the specification.  Applicant’s amendment has rendered the objection moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “The method of claim 4, wherein step =1 and An+1 is calculated for Z pixels in a first row R1 in columns C1 through CZ as follows:


    PNG
    media_image1.png
    324
    834
    media_image1.png
    Greyscale
wherein k is the gain factor, and Coden is the same as Xn”

Examiner is unable to discern which portion of Applicant’s original disclosure supports addition of claim language to include “step=1” and “Coden is the same as Xn”.  It appears that Applicant had introduced new matter by incorporation of “step=1” and “Coden is the same as Xn”
Claim 15 recites similar claim limitations as claim 5, and thus is rejected under similar rational as claim 5 detail above

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The metes and bounds for which protection is sought are not clear. 
Claim 1 recites “identifying Z pixels that are included in a first group of a plurality of groups, wherein Z>1; sampling a pixel current for each pixel in a subset of pixels in the first group, the subset including M pixels, wherein 1≤M≤Z; determining an ErrorM using the sampled pixel current for the M pixels and a predefined reference current”  It is not clear from the claim language what would correspond to ErrorM.  Specifically, unlike Applicant’s claim 11 where “ErrorM = = ΣM sign(Errorm), m being one pixel of the M pixels”, claim 1 fails to define ErrorM. Clarification is required.
Claim 3 recites “The method of claim 1, further comprising dividing the pixels into groups based on direction of pixel current change with usage.”  Examiner is unable to discern what corresponds to “direction of pixel current change with usage”.  Specifically, Applicant’s disclosure paragraph 00021 indicates “Grouping is done for pixels that have error in the same change direction (+ or -)”.  Paragraph 00027 indicates “Changes in threshold voltage (Vth) and Mobility (p) due to temperature and ambient conditions (e.g., amount of light) happen in the same direction (i.e., both increase or decrease) for neighboring pixels.”  Paragraph 00033 indicates “Transistor's parameters (e.g., Vth, mobility) may be compensated efficiently by using a "collective error" of pixels that are likely to experience changes in the same direction, such as neighboring/adjacent pixels.”  However, Examiner is unable to discern the metes and bounds for “dividing the pixels into groups based on direction of pixel current change with usage”.  Specifically, what criteria is being used to identify “direction of pixel current change with usage?  Once “direction of pixel current change with usage is identified, what method/step/algorithm divides the pixels into groups based on direction of pixel current change with usage?  Does the feature “further comprising dividing the pixels into groups based on direction of pixel current change with usage” correspond to how the “plurality of groups” of claim 1 are grouped? Are these additional separate groupings from the “plurality of groups” of claim 1? Clarification is required. 
Claim 12 recites similar claim limitations as claim 3, and thus is rejected under similar rational as claim 3 detail above.
Claim 4 recites “The method of claim 1, wherein adjusting the input voltage generates a modified voltage Vd, wherein Vd = A*Vin + B, and a first parameter A and a second parameter B are determined as follows:

    PNG
    media_image2.png
    91
    491
    media_image2.png
    Greyscale

wherein n is an iteration for a pixel of the first group, 
K is a gain factor, 
Xn is an input code, 
sign is a sign function, and 
Ai and Bi are predetermined, wherein A1 and B1 are initial values for An and Bn.”
Claim 1 recites “adjusting an input voltage for transistors in the Z pixels using the ErrorM”  
It is not clear from the claim language which of “transistors in the Z pixels” input voltage is intended to be referenced in the recited “the input voltage” of claim 4.  
The term “step” is undefined
The metes and bounds for “input code” and how it is related to Vin are unclear
Claim 14 recites similar claim limitations as claim 4, and thus is rejected under similar rational as claim 4 detail above
Claim 8 recites “The method of claim 1 further comprising: iteratively determining a parameter value that is used to adjust the input voltage for the transistor in the first group; applying a converged parameter value that is used to adjust the input voltage of the first group as an initial parameter value for a iterative determination of the parameter value for a second group.”
The metes and bounds are not clear.  Applicant’s original disclosure indicates “individual initial parameters An, Bn and code Xn for each of the Z pixels may be used, but the same Errorz is applied to all the pixels of the row R1. In some embodiments, the Errorz that is determined for a first group (e.g., first row R1) may be used to update the A and B values for a second group (e.g., second row R2). The initial values of A and B (i.e., A1 and B1) for a pixel can be set in several ways. In one example, these initial values are set to a hardcoded constant (e.g., A1=1 and B1=0). In another example, the initial values are based on estimated values (e.g., mobility, threshold voltage, etc.) of the corresponding pixel transistor” at paragraph 00031.  However, Examiner is unable to discern any specific explanation of “applying a converged parameter value for a iterative determination of the parameter value for a second group” as recited in the claims.  
Claim 17 recites similar claim limitations as claim 8, and thus is rejected under similar rational as claim 8 detail above
Claim 18 recites “The display device of claim 11, wherein the sensing front end circuitry is configured to adjust the input voltage by applying a least mean squares algorithm to compensate for a change in at least one of a threshold voltage and mobility of the transistor.”  The metes and bounds for which protection is sought are not clear.  Specifically, in view of the concerns raised with respect to the equations in the claims, it is not readily apparent how the disclosed least means square algorithm is being used to achieve the recited adjustment.  What is the LMS algorithm being applied to? Clarification is required.
Dependent claims inherit the deficiencies of the respective parent claims and thus are also rejected because they do not cure the deficiencies of the respective parent claims.
Appropriate clarification is required for a thorough search and comparison with the prior arts. 

Claim(s) 11, 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  
Claim 11 recites “A display device comprising: a plurality of pixels arranged in rows and columns, each of the pixels including a transistor; and a sensing front end circuitry that is configured to sense a pixel current for a subset of M pixels out of Z pixels in a group, wherein 1 ≤ M ≤ Z, and adjust an input voltage supplied to the transistors of the Z pixels using ErrorM, wherein ErrorM = ΣM sign(Errorm), m being one pixel of the M pixels.”
It is not clear from the claim language how ΣM sign(Errorm), which corresponds to merely adding up values of -1, 0,1, may be “used” to adjust an input voltage supplied to the transistors. Clearly essential elements are missing since a sum of values of -1, 0,1 does not convey essential elements, steps, algorithms, and/or methods being “used” to apply ΣM sign(Errorm) so as to accomplish the claim feature of “adjust an input voltage supplied to the transistors of the Z pixels”.  
Should Applicant choose to amend claim 1 to define ErrorM in a similar manner as claim 11, without more, then the same rejection would apply to claim 1. 
Claim 19 recites “A method of updating parameters used for voltage compensation in a display device, the method comprising updating the parameter value for determining an input voltage to a first pixel in a group of Z pixels based on an error ErrorM determined for a subgroup of M pixels in the group, wherein 1 ≤ M ≤ Z, and the error ErrorM = ΣM sign(Errorm) wherein m is a pixel of the subgroup of M pixels and Errorm is based on a difference between a pixel current and a reference current for pixel m.”
It is not clear from the claim language how “updating the parameter value for determining an input voltage to a first pixel group of Z pixels” may be “based on” ΣM sign(Errorm), which corresponds to merely adding up values of -1, 0,1. Clearly essential elements are missing since a sum of values of -1, 0,1 does not convey essential elements, steps, algorithms, and/or methods for “updating a parameter value” which is “based on” ΣM sign(Errorm).  
Dependent claims inherit the deficiencies of the respective parent claims and thus are also rejected because they do not cure the deficiencies of the respective parent claims.
Clarification is required
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s indication that ErrorM as provided in paragraph 0030 defines the recited ErrorM of claim 1, Examiner respectfully notes that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, should Applicant desire that ErrorM is a sum of sign function of error for the pixels in the subset, the claim must be amended to recite these features because they cannot be imported into the claims from the specification. Should Applicant choose to amend claim 1 to define ErrorM in a similar manner as claim 11, without more, then the same rejection applied above to claim 11 would apply to claim 1.
Regarding Applicant’s assertion that “the direction of pixel current change  indicates whether the modified input voltage Vd is higher or lower than the original input voltage Vin”,  Examiner respectfully requests that Applicant point to “examples and explanations” provided in the specification which convey these features since as previously noted, Examiner is unable to discern what corresponds to “direction of pixel current change with usage”.  Specifically, Applicant’s disclosure paragraph 00021 indicates “Grouping is done for pixels that have error in the same change direction (+ or -)”.  Paragraph 00027 indicates “Changes in threshold voltage (Vth) and Mobility (p) due to temperature and ambient conditions (e.g., amount of light) happen in the same direction (i.e., both increase or decrease) for neighboring pixels.”  Paragraph 00033 indicates “Transistor's parameters (e.g., Vth, mobility) may be compensated efficiently by using a "collective error" of pixels that are likely to experience changes in the same direction, such as neighboring/adjacent pixels.”  However, Examiner is unable to discern the metes and bounds for “dividing the pixels into groups based on direction of pixel current change with usage”.  Specifically, what criteria is being used to identify “direction of pixel current change with usage?  Once “direction of pixel current change with usage is identified, what method/step/algorithm divides the pixels into groups based on direction of pixel current change with usage?  Does the feature “further comprising dividing the pixels into groups based on direction of pixel current change with usage” correspond to how the “plurality of groups” of claim 1 are grouped? Are these additional separate groupings from the “plurality of groups” of claim 1? Clarification is required.
Regarding Applicant’s assertion that “In Claim 4, “step” is the step size, in accordance with ordinary usage of the term in the adaptive algorithm context”, Examiner respectfully requests Applicant provide a teaching reference as evidence with regard to “ “step” is the step size, in accordance with ordinary usage of the term in the adaptive algorithm context”.   Further, in view of Applicant’s amendment to claim 5 to incorporate “step=1” clarification is requested to understand how step size may be “assumed to be 1”. 
Regarding Applicant’s remarks with respect to amended claim 8, Applicant’s remarks do not point to the portions of the speciation which support the newly added claim language.  
Applicant’s original disclosure indicates “individual initial parameters An, Bn and code Xn for each of the Z pixels may be used, but the same Errorz is applied to all the pixels of the row R1. In some embodiments, the Errorz that is determined for a first group (e.g., first row R1) may be used to update the A and B values for a second group (e.g., second row R2). The initial values of A and B (i.e., A1 and B1) for a pixel can be set in several ways. In one example, these initial values are set to a hardcoded constant (e.g., A1=1 and B1=0). In another example, the initial values are based on estimated values (e.g., mobility, threshold voltage, etc.) of the corresponding pixel transistor” at paragraph 00031.  However, Examiner is unable to discern any specific explanation of “applying a converged parameter value for a iterative determination of the parameter value for a second group” as recited in claim 8.
Regarding Applicant’s remarks with respect to claim 18, Examiner maintains the rejection.  Claim 18 recites “The display device of claim 11, wherein the sensing front end circuitry is configured to adjust the input voltage by applying a least mean squares algorithm to compensate for a change in at least one of a threshold voltage and mobility of the transistor.”  The metes and bounds for which protection is sought are not clear.  Specifically, in view of the concerns raised with respect to the equations in the claims, it is not readily apparent how the disclosed least means square algorithm is being used to achieve the recited adjustment.  What is the LMS algorithm being applied to? Clarification is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Damera-Venkata et al, U.S. Patent Publication No. 20060109286 (method for correcting defective pixels), Ishii et al, U.S. Patent Publication No. 20110050747 (display device), Jaffari et al, U.S. Patent Publication No. 20120299973 (adaptive feedback system for compensating aging pixel areas with enhanced estimation speed).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625